Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
Response to Arguments
Applicant's response with amendments filed 07/25/2022 have been received and entered.  Applicant has amended claims 1 and 13-25, and added new claims 17-21. New and amended claims have been examined on the merits.
Applicant’s arguments, see Applicant Arguments pages 9-13, with respect to the rejection(s) of the independent claims 1, 13 and 14 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Tsuj (US 20190303071), hereinafter Tsuj.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20160150412), hereinafter Liu in view of Tsuji (US 20190303071), hereinafter Tsuji.
	Regarding Claim 1, Liu teaches
	A communication apparatus comprising: one or more processors; and one or more memories including instructions that, when executed by the one or more processors, cause the communication apparatus to: receive an authentication request for performing authentication processing from another apparatus that has obtained (Para [0035] FIGS. 1A-1B illustrate pairwise communication environments in accordance with the disclosed embodiments. Pairwise communication environments 100 and 102 include a number of computer systems, which can include any type of computer system based on a microprocessor, a digital signal processor, a digital signal transmitter, a portable computing device, a personal organizer, a personal communications device, a device controller, or a computational engine within an appliance.   Para [0070] With regards to how authentication may be performed, a service endpoint may select one of the following options: (1) Peer OOB Authentication (POA), and (2) Device Provisional Protocol (DPP). By specifying POA, the service endpoint indicates that it requires the local device to authenticate directly with the remote device via an OOB mechanism. Using pairwise communication environment 100 of FIG. 1A as an example, wireless device 110 specifies POA within its security requirements),
	by capturing an image indicating information regarding the communication apparatus, the information regarding the communication apparatus (Para [0072] With regards to which OOB mechanisms are allowed to establish pairwise authentication, a service endpoint may select one of the following options: … (3) a Quick Response (QR) mechanism, which involves using a camera function in one of the devices to take a picture of a QR code that encodes the other device’s authentication information, …),
	accept a user input via the screen, in a period from a time when the authentication request is received to a time when a configuration response is communicated (Para [0071] By specifying DPP, the service endpoint indicates that it allows the local device to perform pairwise authentication with the remote device directly or via a third device referred to as a configurator. In situations where neither the local device nor the remote device provides a user interface for enabling an OOB mechanism, DPP enables the user to interact with the user interface of a third device to assist the local and remote devices in performing pairwise authentication. Here, one or both of the local and remote devices may prompt the user to set up a configurator. … Para [0072] With regards to which OOB mechanisms are allowed to establish pairwise authentication, a service endpoint may select one of the following options: (1) a push button mechanism, …, (2) a PIN mechanism, …, (3) a Quick Response (QR) mechanism, …, (4) a Near Field Communication (NFC) mechanism, …, (5) a Universal Serial Bus (USB) mechanism, …, and (6) a Bluetooth® low energy (BTLE) mechanism …)
	Liu does not explicitly teach wherein the other apparatus transmits the authentication request based on the information regarding the communication apparatus; display a screen including a first display object and a second display object, wherein the first display object is used for permitting execution of a wireless communication parameter setting with the other apparatus and the second display object is used for not permitting the execution of the wireless communication parameter setting with the other apparatus; execute, in a case where the user input selects the first display object is accepted, the wireless communication parameter setting with the other apparatus.
	In the same field of endeavor, Tsuji teaches
	wherein the other apparatus transmits the authentication request based on the information regarding the communication apparatus (Para [0006] “For example, the instructions may cause the terminal device to obtain a first public key of a communication device (e.g., a printer) and to send, to the communication device via the wireless interface, a first authentication request generated using the first public key. The instructions may also cause the terminal device to receive, from the communication device via the wireless interface, a first authentication response responsive to the first authentication request”);
	display a screen including a first display object and a second display object, wherein the first display object is used for permitting execution of a wireless communication parameter setting with the other apparatus and the second display object is used for not permitting the execution of the wireless communication parameter setting with the other apparatus (Para [0052] Based on a user's input of the group ID, e.g., “home” in the selection screen at T108, the terminal 10 may cause the display 14 to display, at T110, a confirmation screen for encouraging the user to confirm whether to allow the terminal 10 to establish a Wi-Fi connection with the AP 6. The confirmation screen includes a “YES” button for allowing the terminal 10 to establish a Wi-Fi connection with the AP 6 and a “NO” button for not allowing the terminal 10 to establish a Wi-Fi connection with the AP 6);
	execute, in a case where the user input selects the first display object is accepted, the wireless communication parameter setting with the other apparatus (Para [0052] “The confirmation screen includes a “YES” button for allowing the terminal 10 to establish a Wi-Fi connection with the AP 6 and a “NO” button for not allowing the terminal 10 to establish a Wi-Fi connection with the AP 6 “.  Para [0080] “In the example case of FIG. 6, the terminal 10 determines “yes” in the second terminal determination process (e.g., determines that the first value matches the value obtained by performing a hash function of the information in the AP signed-connector). In other words, the terminal 10 determines that authentication of the information in the DRes is successful, and executes T424 and its subsequent steps”).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication apparatus taught by Liu to incorporate the teachings of Tsuji such that the communication apparatus of Lui includes wherein the other apparatus transmits the authentication request based on the information regarding the communication apparatus; display a screen including a first display object and a second display object, wherein the first display object is used for permitting execution of a wireless communication parameter setting with the other apparatus and the second display object is used for not permitting the execution of the wireless communication parameter setting with the other apparatus; execute, in a case where the user input selects the first display object is accepted, the wireless communication parameter setting with the other apparatus. One would have been motivated to make such combination for using a terminal device (e.g., phone) to connect the terminal device to a client device (e.g., a printer) via an access point (Tsuji, Para [0004]).
	Regarding Claim 13, 
Claims 13 is rejected for similar reasons as in claim 1.
	Regarding Claim 14, 
Claims 14 is rejected for similar reasons as in claim1. Tsuji teaches
	A non-transitory computer-readable storage medium that stores a program for causing a computer included in a communication apparatus to (Para [0006] “One of the aspects of this disclosure also includes one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause a terminal device to perform various processes”).
	Regarding Claim 15, the combination of Liu and Tsuji teaches all the limitations of claim 1 above,
	wherein the instructions further cause the communication apparatus to: control to indicate, to a user, information regarding the other apparatus which makes the user possible to identify the other apparatus in a case where the authentication request has been received (Liu, Para [0062] With regards to securely transferring the credential to the enrollee, however, the registrar relies on the transfer of authentication information via an out-of-band (OOB) mechanism. Authentication information may comprise at least one of a Personal Identification Number (PIN) and the public key of a public-private key pair. The PIN may be hardcoded in the enrollee or randomly generated. OOB mechanisms used to exchange authentication information may include any mechanism that verifies the user's physical control of the devices); and
	accept the user input in a case where the information which makes the user possible to identify the other apparatus has been indicated (Liu, Para [0066] Before exploring the settings in more detail, it should be noted that a user generally has the ability to access and modify the security requirements for each service endpoint running on the user's device. For example, if the user's device provides a graphical user interface, the user could access a service endpoint's security settings by navigating to a settings menu (e.g., such as a dialog box) provided by the service endpoint. As a result, the user is able to tailor the security requirements of each service endpoint running on her device to her specific needs).
	Regarding Claim 16, the combination of Liu and Tsuji teaches all the limitations of claim 1 above,
	wherein the instructions further cause the communication apparatus to: control to indicate, to a user, a MAC address of the other apparatus in a case where the authentication request has been received (Liu, Para [0080] To persist a new credential, the local device may associate the credential with an id, also known as a Pairwise Master Key ID (PMKID). To generate a PMKID for a credential that is specific to the service that the local service endpoint is associated with, the local device may use the local device's MAC address, the remote device's MAC address, and the name of the service); and
	accept the user input in a case where the information which makes the user possible to identify the other apparatus has been indicated (Liu, Para [0066] Before exploring the settings in more detail, it should be noted that a user generally has the ability to access and modify the security requirements for each service endpoint running on the user's device. For example, if the user's device provides a graphical user interface, the user could access a service endpoint's security settings by navigating to a settings menu (e.g., such as a dialog box) provided by the service endpoint. As a result, the user is able to tailor the security requirements of each service endpoint running on her device to her specific needs).
	Regarding Claim 17, the combination of Liu and Tsuji teaches all the limitations of claim 1 above,
	wherein the screen is displayed based on reception of the authentication request (Tsuji, Para [0049] “The QR code is obtained by encoding the public key APK1 of the AP 6, a channel list L1 of the AP 6, and the MAC address (e.g., “macap”) of the AP 6. The channel list L1 lists a plurality of communication channels to be used for the Authentication (refer to T10 in FIG. 2). In other words, the channel list L1 lists communication channels usable by the AP 6”. Patra [0052] Based on a user's input of the group ID, e.g., “home” in the selection screen at T108, the terminal 10 may cause the display 14 to display, at T110, a confirmation screen for encouraging the user to confirm whether to allow the terminal 10 to establish a Wi-Fi connection with the AP 6. The confirmation screen includes a “YES” button for allowing the terminal 10 to establish a Wi-Fi connection with the AP 6 and a “NO” button for not allowing the terminal 10 to establish a Wi-Fi connection with the AP 6).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 19, the combination of Liu and Tsuji teaches all the limitations of claim 1 above,
	wherein the communication apparatus operates as a responder and the other apparatus operates as an initiator (Lui, Para [0071] “Here, one or both of the local and remote devices may prompt the user to set up a configurator. In other cases, the user may set up the configurator in advance. Using pairwise communication environment 102 of FIG. 1B as an example, … If the user decides to use wireless device 120 as a configurator, the user first interacts with wireless device 120's user interface to establish pairwise authentication between wireless device 116 and wireless device 120 via POA. Here, wireless device 116 may notify wireless device 118 to look for wireless device 120 as an available configurator”).
	Regarding Claim 20, the combination of Liu and Tsuji teaches all the limitations of claim 1 above,
	wherein the wireless communication parameter setting is based on the authentication request (Tsuji, Para [0009] According to one or more aspects of the disclosure, in a case where the communication device may receive the authentication request from the terminal device, the communication device may send the authentication response to the terminal device and receive the connection information and the specific information from the terminal device. … The communication device may establish appropriately the second wireless connection between the communication device and the external device by using the connection information and the specific information. The wireless connections may be established appropriately between the terminal device and the external device and between the communication device and the external device).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 21, the combination of Liu and Tsuji teaches all the limitations of claim 1 above,
	wherein, in a case where the user input that selects the second display object is accepted, the wireless communication parameter setting with the other apparatus is not executed (Tsuji, Para [0052] Based on a user's input of the group ID, e.g., “home” in the selection screen at T108, the terminal 10 may cause the display 14 to display, at T110, a confirmation screen for encouraging the user to confirm whether to allow the terminal 10 to establish a Wi-Fi connection with the AP 6. The confirmation screen includes a “YES” button for allowing the terminal 10 to establish a Wi-Fi connection with the AP 6 and a “NO” button for not allowing the terminal 10 to establish a Wi-Fi connection with the AP 6).
	The motivation/rationale to combine the references is similar to claim 1 above.
Claims 2, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20160150412), hereinafter Liu in view of Tsuji (US 20190303071), hereinafter Tsuji in view of Shibata (US 20190303065), hereinafter Shibata.
	Regarding Claim 2, the combination of Liu and Tsuji teaches all the limitations of claim 1 above,
	The combination of Liu and Tsuji does not explicitly teach wherein, the instructions further cause the communication apparatus to: present information regarding the other apparatus, when accepting the user input.
In the same field of endeavor, Shibata teaches
	wherein, the instructions further cause the communication apparatus to: present information regarding the other apparatus, when accepting the user input (Para [0047] In T136, the terminal 10 displays a terminal-side confirmation screen TCS for inquiring the user whether or not to execute a connection process for establishing the Wi-Fi connection between the printer 100 and the AP 6. The screen TCS includes a YES button indicating that the connection process is to be executed and a NO button indicating that the connection process is not to be executed. In T140, the terminal 10 accepts a selection of the YES button in the screen TCS by the user. When the process of T140 is completed, the process of the BS of Case A is terminated).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication apparatus taught by the combination of Liu and Tsuji to incorporate the teachings of Shibata such that the communication apparatus of the combination of Liu and Tsuji includes wherein, the instructions further cause the communication apparatus to: present information regarding the other apparatus, when accepting the user input. One would have been motivated to make such combination in order to enable users to confirm a connection if proper or cancel if incorrect (Shibata, [0047)).
	Regarding Claim 5, the combination of Liu and Tsuji teaches all the limitations of claim 1 above,
	wherein the instructions further cause the communication apparatus to: allow, in a case where the communication apparatus operates in a role of providing a parameter and the user input indicating that the wireless communication parameter setting is to be executed with the other apparatus has been accepted, a user to input information regarding the other apparatus (Shibata, Para [0046] The terminal 10 activates the app 40 in T130 in response to accepting an activation operation for the app 40 by the user, and further activates the camera 15. … Next, in T132, the terminal 10 captures the QR code displayed on the printer 100 (see T122) by using the camera 15. Para [0047] In T136, the terminal 10 displays a terminal-side confirmation screen TCS for inquiring the user whether or not to execute a connection process for establishing the Wi-Fi connection between the printer 100 and the AP 6. The screen TCS includes a YES button indicating that the connection process is to be executed and a NO button indicating that the connection process is not to be executed. In T140, the terminal 10 accepts a selection of the YES button in the screen TCS by the user. When the process of T140 is completed, the process of the BS of Case A is terminated).
	The motivation/rationale to combine the references is similar to claim 2 above.
	Regarding Claim 18, the combination of Liu and Tsuji teaches all the limitations of claim 1 above,
	wherein the wireless communication parameter setting includes setting of at least one of an SSID, an encryption key, an authentication method, or an authentication key (Shibata, Para [0095] The printer 100, the terminal 10, and the AP 6 are respectively examples of “communication device”, “first external device”, and “second external device”. The display unit 114 and the Wi-Fi I/F 116 are respectively example of “output unit” and “wireless interface”. The PReq including the SSID “DISPLAY”, and the public key PPK1 and the QR code of the printer 100 are respectively example of “specific signal”, “public key”, and “specific information”. The AReq, the ARes, and the second CO are respectively examples of “authentication request”, “authentication response”, and “connection information”. The Wi-Fi connection established in T40 of FIG. 2 is an example of “wireless connection”).
	The motivation/rationale to combine the references is similar to claim 2 above.
 Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20160150412), hereinafter Liu in view of Tsuji (US 20190303071), hereinafter Tsuji in view of Shibata (US 20190303065), hereinafter Shibata in view of Miyake (US 20190306919), hereinafter Miyake.
	Regarding Claim 3, the combination of Liu, Tsuji and Shibata teaches all the limitations of claim 1 and claim 2 above,
	The combination of Liu, Tsuji and Shibata does not explicitly teach wherein the instructions further cause the communication apparatus to: control, based on a role of the communication apparatus in the wireless communication parameter setting, whether or not the information regarding the other apparatus is to be presented.
	In the same field of endeavor, Miyake teaches 
	wherein the instructions further cause the communication apparatus to: control, based on a role of the communication apparatus in the wireless communication parameter setting, whether or not the information regarding the other apparatus is to be presented (Para [0115] Step T480 in FIG. 9 is an example of a process that is executed by an "authentication request receiver" and by an "authentication response sender". … Step S120 (and S220) in FIG. 8 is an example of a process that is executed by a "second display controller". … Step S156 is an example of a process that is executed by a "second establishing unit". Para [0125] At T536, the printer 100 executes the G/O negotiation with the terminal 10B and determines whether the printer 100 operates in the G/O role or the client role. The subsequent Authentication at T540 and Configuration at T542 are similar to T52 and TM in FIG. 2, respectively).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication apparatus taught by the combination of Liu, Tsuji and Shibata to incorporate the teachings of Miyake such that the communication apparatus of the combination of Liu, Tsuji and Shibata includes wherein the instructions further cause the communication apparatus to: control, based on a role of the communication apparatus in the wireless communication parameter setting, whether or not the information regarding the other apparatus is to be presented. One would have been motivated to make such combination so that a communication device (e.g., a printer) may establish a wireless connection in accordance with a device provisioning protocol (DPP) between the communication device and an external device (Miyake, [Abstract]).
	Regarding Claim 4, the combination of Liu, Tsuji, Shibata and Miyake teaches all the limitations of claim 1, claim 2 and claim 3 above,
	wherein, in a case where the communication apparatus operates in a role of providing a parameter, the information regarding the other apparatus is presented (Shibata, Para [0047] In T136, the terminal 10 displays a terminal-side confirmation screen TCS for inquiring the user whether or not to execute a connection process for establishing the Wi-Fi connection between the printer 100 and the AP 6. The screen TCS includes a YES button indicating that the connection process is to be executed and a NO button indicating that the connection process is not to be executed. In T140, the terminal 10 accepts a selection of the YES button in the screen TCS by the user. When the process of T140 is completed, the process of the BS of Case A is terminated).
	The motivation/rationale to combine the references is similar to claim 3 above.
 Claims 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20160150412), hereinafter Liu in view of Tsuji (US 20190303071), hereinafter Tsuji in view of Miyake (US 20190306919), hereinafter Miyake.
	Regarding Claim 6, the combination of Liu, and Tsuji teaches all the limitations of claim 1 above,
	The combination of Liu, and Tsuji does not explicitly teach wherein the instructions further cause the communication apparatus to: accept, in a case where the communication apparatus operates in a role of providing a parameter, a selection regarding whether mutual authentication with the other apparatus is to be performed, as the user input.
	In the same field of endeavor, Miyake teaches 
	wherein the instructions further cause the communication apparatus to: accept, in a case where the communication apparatus operates in a role of providing a parameter, a selection regarding whether mutual authentication with the other apparatus is to be performed, as the user input (Miyake, Para [0062] At T110, the terminal 10A sends, via the Wi-Fi I/F 16, a DPP Authentication Request (hereinafter referred to as an "AReq") to the printer 100, e.g., the MAC address "Mlan" obtained at T76 or T82 in FIG. 3, as a recipient. The AReq is a signal for requesting the printer 100 to execute an authentication process.  Para [0068] At T130, the printer 100 sends a DPP Authentication Response (hereinafter referred to as an "ARes") to the terminal 10A, via the Wi-Fi I/F 116. The ARes includes the public key PPK2 of the printer 100, which is generated at T116, the encrypted data ED2, which is generated at T120, and a capability of the printer 100. The capability includes a value representing that the printer 100 operates as an Enrollee. Para [0070] At T140, the terminal 10A sends a Confirm message to the printer 100, via the Wi-Fi I/F 16. The Confirm message includes information representing that the terminal 10A operates as a Configurator and the printer 100 operates as an Enrollee, so that the terminal 10A determines, at T142, that the terminal 10A operates as a Configurator, and the printer 100 determines, at T144, that the printer 100 operates as an Enrollee. This ends the Authentication in FIG. 4).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication apparatus taught by the combination of Liu, and Tsuji to incorporate the teachings of Miyake such that the communication apparatus of the combination of Liu, and Tsuji includes wherein the instructions further cause the communication apparatus to: accept, in a case where the communication apparatus operates in a role of providing a parameter, a selection regarding whether mutual authentication with the other apparatus is to be performed, as the user input. One would have been motivated to make such combination so that a communication device (e.g., a printer) may establish a wireless connection in accordance with a device provisioning protocol (DPP) between the communication device and an external device (Miyake, [Abstract]).
	Regarding Claim 7, the combination of Liu, Tsuji, and Miyake teaches all the limitations of claim 1 and claim 6 above,
	wherein the mutual authentication includes obtaining information regarding the communication apparatus by the other apparatus and obtaining information regarding the other apparatus by the communication apparatus (Miyake, Para [0060] The QR code that is displayed at T72 in FIG. 3 is obtained by encoding the public key PPK1, the channel list CL, and the MAC address "Mlan". The terminal 10A can obtain those pieces of information at T76 by decoding the QR code. The NFC I/F 117 of the printer 100 pre-stores the NFC information including the public key PPK1, the channel list CL, and the MAC address "Mlan").
	The motivation/rationale to combine the references is similar to claim 6 above.
	Regarding Claim 8, the combination of Liu, Tsuji, and Miyake teaches all the limitations of claim 1, claim 6 and claim 7 above,
	wherein the authentication request is transmitted from the other apparatus based on the other apparatus obtaining information regarding the communication apparatus (Miyake, Para [0060] The QR code that is displayed at T72 in FIG. 3 is obtained by encoding the public key PPK1, the channel list CL, and the MAC address "Mlan". The terminal 10A can obtain those pieces of information at T76 by decoding the QR code. The NFC I/F 117 of the printer 100 pre-stores the NFC information including the public key PPK1, the channel list CL, and the MAC address "Mlan".  At T82 in FIG. 3, the NFC I/F 117 of the printer 100 sends the NFC information to the terminal 10A. The terminal 10A receives the NFC information and obtains those pieces of information included in the NFC information at T82).
	The motivation/rationale to combine the references is similar to claim 6 above.
	Regarding Claim 9, the combination of Liu, Tsuji, and Miyake teaches all the limitations of claim 1, claim 6 and claim 7 above,
	wherein the instructions further cause the communication apparatus to: display the image indicating the information regarding the communication apparatus, and wherein the other apparatus obtains the information regarding the communication apparatus by capturing the displayed image (Miyake, Para [0060] The QR code that is displayed at T72 in FIG. 3 is obtained by encoding the public key PPK1, the channel list CL, and the MAC address "Mlan". The terminal 10A can obtain those pieces of information at T76 by decoding the QR code. The NFC I/F 117 of the printer 100 pre-stores the NFC information including the public key PPK1, the channel list CL, and the MAC address "Mlan". At T82 in FIG. 3, the NFC I/F 117 of the printer 100 sends the NFC information to the terminal 10A. The terminal 10A receives the NFC information and obtains those pieces of information included in the NFC information at T82).
	The motivation/rationale to combine the references is similar to claim 6 above.
	Regarding Claim 12, the combination of Liu, and Tsuji teaches all the limitations of claim 1 above,
	wherein the wireless communication parameter setting is a parameter setting using a Device Provisioning Protocol (DPP), and the authentication request is a DPP Authentication Request (Miyake, Para [0046] At T44, the terminal 10A executes a DPP Configuration process with the AP 6A. The Configuration process is a process for sending, from the terminal 10A to the AP 6A, information (e.g., a configuration object ("CO")) for establishing an AP connection. In one example, the terminal 10A generates a CO for the AP 6A. Para [0062] At T110, the terminal 10A sends, via the Wi-Fi I/F 16, a DPP Authentication Request (hereinafter referred to as an "AReq") to the printer 100, e.g., the MAC address "Mlan" obtained at T76 or T82 in FIG. 3, as a recipient. The AReq is a signal for requesting the printer 100 to execute an authentication process).
	The motivation/rationale to combine the references is similar to claim 6 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	BERNSEN et al. (US 20200099539) the invention relates to the field of short-range wireless communication systems, e.g. indoor communication systems, and more in particular provides various devices and methods for securely setting up wireless connections based on authenticating the responder device and/or the initiator device. Wi-Fi provides an example of a communication protocol and a mechanism to establish wireless device connections.

Suzuki (US 20190303048) the disclosure herein discloses a technique related to a printer configured to establish a wireless connection with an external device. A technique is known for establishing a wireless connection between a printer and an Access Point (AP) by using a smartphone.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/TRONG H NGUYEN/Primary Examiner, Art Unit 2436